Citation Nr: 1410911	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for peripheral neuritis.

4.  Entitlement to service connection for gout, claimed as hyperuricemia.

5.  Entitlement to service connection for a heart disability, claimed as biventricular hypertrophy.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran who served on active duty from May 1968 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for hypertension, diabetes mellitus, and hearing loss, and whether new and material evidence was received to reopen a service connection claim for pulmonary tuberculosis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A bilateral knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  Bilateral carpal tunnel syndrome was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  Peripheral neuritis was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  Gout, claimed as hyperuricemia, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

5.  A heart disability, claimed as biventricular hypertrophy, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Peripheral neuritis was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Gout, claimed as hyperuricemia, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A heart disability, claimed as biventricular hypertrophy, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2011.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private medical records, and the Veteran's statements and testimony in support of his claims.  There is no evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  

Although medical opinions addressing the Veteran's claims that he had knee and wrist pain that began before his discharge from active service were not obtained, the Board finds his statements as to those matters are not credible due to inconsistency with examination and medical evaluation board findings during service and with the Veteran's own report of medical history in November 1968.  There is no credible evidence of related symptoms manifest during active service nor credible evidence of related chronic disease symptoms manifest within one year of the Veteran's discharge from active service.  The Board finds he has not identified a specific event, disease, or injury that may be verified as having occurred during active service and an additional examinations are not required.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all duties to notify and assist the Veteran in this claim. 


Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis and cardiovascular disease are chronic diseases for presumptive service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran contends that he has bilateral knee disabilities, bilateral carpal tunnel syndrome, peripheral neuritis, gout, and a heart disability as a result of active service.  At his hearing in February 2013 he testified that he had knee and wrist pain during active service and, in essence, reported that he had neither sought nor received medical opinions relating his knee, carpal tunnel, peripheral neuritis, gout, or heart disabilities to service.  

The Veteran's service medical records are negative for complaint, treatment, or diagnosis for knee, wrist, carpal tunnel, peripheral neuritis, gout, hyperuricemia, or heart disabilities.  A September 1968 medical evaluation board report noted the Veteran had minimal right upper lobe pulmonary tuberculosis that existed prior to service and was not aggravated by service, but that an entire physical examination was otherwise within normal limits.  A November 1968 discharge examination revealed normal clinical evaluations of the heart, upper extremities, lower extremities, and neurologic system.  In his November 1968 report of medical history the Veteran denied having or having ever had pain of pressure in chest; arthritis or rheumatism; bone, joint, or other deformity; "trick" or locked knee; and neuritis.  

VA examination in April 1973 revealed no limitation of motion in the upper or lower extremities.  A December 2001 VA examination noted the Veteran complained of a three year history of bilateral knee pain and that he had sustained a left tibia fracture approximately four years earlier.  He also reported finger locking with certain wrist movements, manifest for the past seven years.  The diagnoses included degenerative joint disease of the knees and probable carpal tunnel syndrome, without opinion as to etiology.  A February 2001 VA examination report noted the Veteran reported he was a smoker, was hypertensive, and had a heart murmur since the 1980s.  The diagnoses included hypertensive cardiovascular disease, within opinion as to etiology.  VA examination reports in June 2013 included diagnoses of atherosclerotic cardiovascular disease, osteoarthritis and gout to the knees and ankles, bilateral carpal tunnel syndrome, and gout, without opinion as to etiology.

Based upon the evidence of record, the Board finds that a bilateral knee disability, bilateral carpal tunnel syndrome, peripheral neuritis, gout, and a heart disability were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  The credible evidence of record demonstrates these disabilities were not manifest in service and that they developed many years after service.  The Board finds the November 1968 examination findings and report of medical history are persuasive evidence.  The Veteran is also shown to have first reported knee, wrist, and heart problems in 2001, approximately 32 years after service, and at that time reported a three year history of knee pain, a seven year history of problems associated with carpal tunnel syndrome, and heart problems manifest since the 1980s.  The Veteran's statements in furtherance of claims for benefits as to symptoms having been manifest prior to his discharge from service are found to be not credible due to inconsistency with the other evidence of record.

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of Veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (Board can properly consider the appellant's own personal interest in the outcome of the case).  Therefore, the appellant's claims for entitlement to service connection must be denied.

There is no competent medical evidence of record showing that any of the claimed disabilities is related to service.  In addition, the credible evidence does not show a continuity of symptomatology of arthritis or any organic disease of the nervous system.  Furthermore, the credible evidence does not show any event, injury, or disease present in service resulting in the claimed disabilities that would necessitate that VA obtain a medical opinion in these claims.  38 C.F.R. § 3.159(c)(4) (2013).

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claims and the claims must be denied.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for peripheral neuritis is denied.

Entitlement to service connection for gout, claimed as hyperuricemia, is denied.

Entitlement to service connection for a heart disability, claimed as biventricular hypertrophy, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


